United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coraopolis, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-630
Issued: September 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007 appellant filed a timely appeal from an August 30, 2007 decision
of the Office of Workers’ Compensation Programs which denied appellant’s claim for benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury to her right index finger in the performance of duty.
FACTUAL HISTORY
On July 17, 2007 appellant, then a 54-year-old rural mail carrier, filed a traumatic injury
claim for an injury to her right hand which she stated occurred on August 26, 2006 at 11:00 a.m.
She reported that she had dropped a loaded tray of mail on her hand and claimed that one of the
fingers of her right hand was swollen. The employing establishment controverted the claim
because of the time lapse between the claimed injury and the filing of the CA-1 form.

By letter dated July 31, 2007, the Office informed appellant that the information provided
was insufficient to establish the claim and identified the areas where more information was
needed to establish her claim. It allowed 30 days for appellant to submit the requested materials.
By decision dated August 30, 2007, the Office denied the claim finding that the evidence
in the record did not support that the claimed event occurred as alleged.1
LEGAL PRECEDENT
A claimant seeking compensation has the burden of establishing the essential elements of
the claim by the weight of reliable, probative and substantial evidence.2 A traumatic injury is a
condition of the body caused by a specific event or incident or series of events or incidents,
within a single workday or shift. Such a condition must be caused by an external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or
function of the body affected.3 As part of the burden of proof, appellant must present
rationalized medical opinion evidence, based on a complete factual and medical background,
showing causal relation.4 An award of compensation may not be based on surmise, conjecture,
speculation, or upon appellant’s own belief that there is causal relationship between his, or her,
claimed condition and employment.5
ANALYSIS
Appellant has alleged that a traumatic injury occurred on August 26, 2006. Despite the
Office’s July 31, 2007 request for more detailed and specific information, she did not respond
within the time allotted. The additional evidence requested by the Office was especially
important since the claim was filed on July 17, 2007, almost a year later after the alleged injury.
At the time of the Office’s August 30, 2007 decision, there was no evidence of the August 2007
injury other than appellant’s original allegation in the claim form which was insufficient. The
record contained no medical evidence.
The evidence before the Board on appeal consists only of that which was before the
Office on August 30, 2007. When the Office denied this claim, there was no factual evidence
explaining the delay or corroborating the alleged work incident to the hand. Moreover, there was
no medical evidence in the record as required to establish the essential elements of the claim.

1

Following the denial, appellant provided a September 24, 2007 statement describing the injury, a medical report
and other materials. This evidence which was not before the Office at the time it issued its decision may not be
considered by the Board in this appeal. Rebecca O. Bolte, 57 ECAB 687 (2006). The Office has not issued any
decision in which it considered the subsequently submitted evidence.
2

Thomas M. Petroski, 53 ECAB 484 (2002).

3

Patricia K. Cummings, 53 ECAB 623 (2002).

4

Ronald M. Cokes, 46 ECAB 967 (1995).

5

D.D., 57 ECAB 734 (2006).

2

CONCLUSION
The record before the Office at the time it issued its August 30, 2007 decision does not
establish that an injury occurred as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

